Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 10, 2008 NORTHFIELD BANCORP, INC. (Exact Name of Registrant as Specified in Charter) United States 1-33732 26-1384892 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer Identification No.) of Incorporation) 1410 St. Georges Avenue, Avenel, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (732) 499-7200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.04. Temporary Suspension of Trading Under Registrants Employee Benefit Plans On December 10, 2008, Northfield Bancorp, Inc. (the Company) provided notice to all of its directors and executive officers of an upcoming blackout period under the Northfield Bank Employee Savings Plan (the 401(k) Plan) in connection with a change of the 401(k) Plans recordkeeper, and that they are prohibited from acquiring or disposing of the Companys equity securities during the upcoming blackout period. The blackout period is expected to begin on or about December 20, 2008, and end on or about January 12, 2009. This Form 8-K is being filed to comply with the SEC requirement that notice of a covered blackout period under the 401(k) Plan be given to directors and executive officers of the Company and also furnished to the SEC as a Current Report on Form 8-K. The notice that was sent to those persons on December 10, 2008 is being filed as Exhibit 99.1 to this Form 8-K and is incorporated by reference to this Item. Item 9.01 Financial Statements and Exhibits (a) Not applicable (b) Not Applicable (c) Not Applicable (d) Exhibits. Exhibit No. Description 99.1 Notice of Blackout Period dated December 10, 2008 to Directors and Executive Officers of Northfield Bancorp, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NORTHFIELD BANCORP, INC. DATE: December 10, 2008 By: /s/ Steven M. Klein Steven M. Klein Executive Vice President and Chief Financial Officer (Principal Accounting and Financial Officer) 3
